DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/04/2021, has been considered by the examiner.

 REASONS FOR ALLOWANCE
Claims 16, 17, and 19-33, are allowed over the prior art of record as amended by the applicant on 12/28/2020.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the system recited in independent claims 16, 27, 31, and 33.
The closest prior art of record is Julian et al. (PGPub 2012/0238961); (Sanofi ‘648) (EP 2,361,648 A1); and Scanlon (PGPub 2016/0144132).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising a grasper for a needle sheath removably arranged over a needle, the grasper comprising: 
a grasping carrier formed of a sheet and multiply bent along a plurality of longitudinal fold edges to form a plurality of carrier portions, wherein more than one of the plurality of carrier portions comprises a respective barb projecting from a surface of the carrier portion.
Specifically, regarding independent claims 16, 27, 31, and 33, the prior art to Julian, Sanofi ‘648, and Scanlon, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the plurality of longitudinal fold edges are oriented to extend along a main extension direction of the needle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/13/2021